Title: To Thomas Jefferson from John Breckinridge, 22 October 1804
From: Breckinridge, John
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Lexington (Kentucky) 22. Octr. 1804.
               
               I have been lately informed, that Robt. Nicholas does not accept the Office of Surveyor of the port of Orleans. Applications for that office will be made to you from this quarter, in behalf of John Clay, a gentn. formerly resident here, but who many years ago removed to, and settled in, the city of Orleans. He was bred to the mercantile business; is of very respectable connections here; is a man of activity, well qualified for Business; and a good Republican; & would, I think, discharge the duties of that office with reputation to himself & advantage to the govert.—I would have Deferred this application on behalf of Mr. Clay, untill I had the pleasure of seeing you (which I hope will be in about 4 weeks); but understanding that other applications were on foot here, I have availed myself of the oppo. furnished by the present mail.
               Accept assurances of the sincere regard & respect of Dear Sir Your friend & Sert.
               
                  
                     John Breckinridge
                  
               
            